SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MATERIAL FACT Publicly-Held Company COMPANHIA SIDERÚRGICA NACIONAL (“CSN”) and TRANSNORDESTINA LOGÍSTICA S.A. (“TLSA”) hereby inform their shareholders and the public in general that, in compliance with Resolution 4,041/2013 by the National Land Transportation Agency (“ANTT”) and ANTT Deliberation 37/2013, the following instruments were executed on this date: (i) Addendum to the Concession Agreement of the Northeast Railway System, which encompasses the stretches between the cities of São Luís and Mucuripe, Arrojado and Recife, Itabaiana and Cabedelo, and Paula Cavalcante and Macau (“Railway System I”) and of Missão Velha – Salgueiro, Salgueiro – Trindade, Trindade – Eliseu Martins, Salgueiro – Porto de Suape and Missão Velha – Porto de Pecém (“Railway System II”), to include certain obligations assumed by TLSA in relation to the implementation of Railway System II, as well as the adjustment of the stretches that it comprises, and (ii) ConductAdjustment Agreement between ANTT and TLSA, aiming to settle pending matters between the parties. The following instruments were also executed on this date: (i) a new Shareholders’ Agreement of TLSA between CSN, Valec Engenharia, Construções e Ferrovias S.A. (“Valec”), Fundo de Desenvolvimento do Nordeste – FDNE (“FDNE”) and BNDES Participações S.A. – BNDESPAR (“BNDESPAR”), with TLSA acting as intervening party, whose effectiveness is conditioned to the disproportionate spin-off of TLSA, to be implemented pursuant to ANTT Resolution 4,042/2013; and (ii) Investment Agreement between CSN, Valec and FDNE, with TLSA acting as intervening party, which, among other matters, addresses the necessary investments in TLSA for the implementation of Railway System II. The Railway System II project had its conclusion terms adjusted and envisages a funding of approximately R$7.5 billion (reference April 2012) for the construction of 1,728 kilometers of track, of which R$4.1 billion had already been invested by June 2013. São Paulo, September 20, 2013. David Moise Salama Investor Relations Executive Officer Companhia Siderúrgica Nacional Ricardo Fernandes Investor Relations Officer Transnordestina Logística S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 20, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
